DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/22 has been entered.
Response to Amendment
The Amendment filed 6/24/22 has been entered. Claims 22-23 have been amended. Claims 1-21 have been canceled. Claims 24-43 have been added. Claims 22-43 remain pending in the application. 

Allowable Subject Matter
Claims 22-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fail to singly or in combination to render obvious all the limitations of the independent claims. Pinel et al. (US 20200065840 A1), Scellato et al. (US 20150230053 A1) and Tabares (US 20180293249 A1) are the closest prior art to the claimed invention.
Regarding claim 22, Pinel teaches a non-transitory computer readable storage medium comprising stored instructions encoded thereon that, when executed by at one or more processors  cause the processors to: receive an area of interest (AOI) selection, the selection indicating a geographic area; access an AOI device location data for the AOI during a current time period, the AOI device location data indicating locations of one or more devices over time received within the AOI, wherein the current time period corresponds to a selected repeating time period; filter the AOI device location data to only include device location data that match one or more first characteristics; determine a proximity zone for the AOI, the proximity zone being a superset of the AOI; accessing a zone device location data for the proximity zone, the zone device location data indicating locations of one or more devices over time reported within the proximity zone; filter the proximity zone device location data to only include device location data that matches one or more second characteristics; normalize the filtered AOI device location data.
Tabares teaches by computing a ratio of the filtered AOI device location data and the zone device location data to generate a current AOI user estimate for the current time period.
Scellato teaches 2determine a prediction interval for AOI user estimates for a plurality of repeating time periods using historical AOI user estimates.
Pinel, Tabares and Scellato alone or in combination do not teach determine whether the current AOI user estimate exceeds the prediction interval to a specified degree for the historical AOI user estimate for the selected repeating time period; and transmit a message to a client device of a requestor to cause an alert to be displayed at a graphical user interface of the client device of the requestor in response to the current AOI user estimate exceeding a percentile range for the historical AOI user estimate for the selected repeating time period of a particular application in combination with all the recited limitations of claim 22.
Regarding claim 23, Pinel teaches a non-transitory computer readable storage medium comprising stored instructions encoded thereon that, when executed by at one or more processors cause the processors to: receive an area of interest (AOI) selection, the selection indicating a geographic area; access an AOI device location data for the AOI, the AOI device location data indicating locations of one or more devices over time received within the AOI; filter the AOI device location data to only include device location data that match one or more first characteristics; determine a proximity zone for the AOI, the proximity zone being a superset of the AOI; access a zone device location data for the proximity zone, the zone device location data indicating locations of one or more devices over time reported within the proximity zone.
 Scellato teaches filter the proximity zone device location data to only include device location data that matches one or more second characteristics.
Tabares teaches  3determine a number of re-visits of devices based on the filtered AOI device location data.
Pinel, Tabares and Scellato alone or in combination do not teach wherein a re-visit represents a device in the filtered AOI device location data with a device location history comprising a location within the AOI during more than one non-consecutive time periods; and transmit a message to a client device of a requestor to cause the number of re-visits for display in a graphical user interface on a screen associated with the client device of the requestor of a particular application in combination with all the recited limitations of claim 22.

Regarding claim 40, Pinel teaches a system comprising: one or more processors; and a non-transitory computer readable storage medium comprising stored instructions encoded thereon that, when executed by at one or more processors cause the processors to: receive an area of interest (AOI) selection, the selection indicating a geographic area; access an AOI device location data for the AOI during a current time period, the AOI device location data indicating locations of one or more devices over time received within the AOI, wherein the current time period corresponds to a selected repeating time period; filter the AOI device location data to only include device location data that match one or more first characteristics.
Tabares teaches determine a proximity zone for the AOI, the proximity zone being a superset of the AOI; accessing a zone device location data for the proximity zone, the zone device location data indicating locations of one or more devices over time reported within the proximity zone.
Scellato teaches filter the proximity zone device location data to only include device location data that matches one or more second characteristics; normalize the filtered AOI device location data by computing a ratio of the filtered AOI device location data and the zone device location data to generate a current AOI user estimate for the current time period; determine a prediction interval for AOI user estimates for a plurality of repeating time periods using historical AOI user estimates; 
Pinel, Tabares and Scellato alone or in combination do not teach determine whether the current AOI user estimate exceeds the prediction interval to a specified degree for the historical AOI user estimate for the selected repeating time period; and transmit a message to a client device of a requestor to cause an alert to be displayed at a graphical user interface of the client device of the requestor in response to the current AOI user estimate exceeding a percentile range for the historical AOI user estimate for the selected repeating time period of a particular application in combination with all the recited limitations of claim 40.

Regarding claim 41, Pinel teaches a system comprising: one or more processors; and a non-transitory computer readable storage medium comprising stored instructions encoded thereon that, when executed by at one or more processors cause the processors to: receive an area of interest (AOI) selection, the selection indicating a geographic area; access an AOI device location data for the AOI, the AOI device location data indicating locations of one or more devices over time received within the AOI; filter the AOI device location data to only include device location data that match one or more first characteristics; determine a proximity zone for the AOI, the proximity zone being a superset of the AOI; access a zone device location data for the proximity zone, the zone device location data indicating locations of one or more devices over time reported within the proximity zone.
Tabares teaches filter the proximity zone device location data to only include device location data that matches one or more second characteristics; 
Scellato  teaches determine a number of re-visits of devices based on the filtered AOI device location data, 
Pinel, Tabares and Scellato alone or in combination do not teach wherein a re-visit represents a device in the filtered AOI device location data with a device location history comprising a location within the AOI during more than one non-consecutive time periods; and transmit a message to a client device of a requestor to cause the number of re- visits for display in a graphical user interface on a screen associated with the client device of the requestor of a particular application in combination with all the recited limitations of claim 41.

Regarding claim 42, Pinel teaches a method comprising: receiving an area of interest (AOI) selection, the selection indicating a geographic area; accessing an AOI device location data for the AOI during a current time period, the AOI device location data indicating locations of one or more devices over time received within the AOI, wherein the current time period corresponds to a selected repeating time period; filtering the AOI device location data to only include device location data that match one or more first characteristics; determining a proximity zone for the AOI, the proximity zone being a superset of the AOI; accessing a zone device location data for the proximity zone, the zone device location data indicating locations of one or more devices over time reported within the proximity zone.
Tabares teaches filtering the proximity zone device location data to only include device location data that matches one or more second characteristics.
Scellato teaches normalizing the filtered AOI device location data by computing a ratio of the filtered AOI device location data and the zone device location data to generate a current AOI user estimate for the current time period; determining a prediction interval for AOI user estimates for a plurality of repeating time periods using historical AOI user estimates; 
Pinel, Tabares and Scellato alone or in combination do not teach determining whether the current AOI user estimate exceeds the prediction interval to a specified degree for the historical AOI user estimate for the selected repeating time period; and transmitting a message to a client device of a requestor to cause an alert to be displayed at a graphical user interface of the client device of the requestor in response to the current AOI user estimate exceeding a percentile range for the historical AOI user estimate for the selected repeating time period of a particular application in combination with all the recited limitations of claim 42.

Regarding claim 43, Pinel teaches a method comprising: receiving an area of interest (AOI) selection, the selection indicating a geographic area; accessing an AOI device location data for the AOI, the AOI device location data indicating locations of one or more devices over time received within the AOI; filtering the AOI device location data to only include device location data that match one or more first characteristics; determining a proximity zone for the AOI, the proximity zone being a superset of the AOI; accessing a zone device location data for the proximity zone, the zone device location data indicating locations of one or more devices over time reported within the proximity zone.
 Tabares teaches filtering the proximity zone device location data to only include device location data that matches one or more second characteristics.
Scellato teaches determining a number of re-visits of devices based on the filtered AOI device location data. 
Pinel, Tabares and Scellato alone or in combination do not teach wherein a re-visit represents a device in the filtered AOI device location data with a device location history comprising a location within the AOI during more than one non-consecutive time periods; and transmitting a message to a client device of a requestor to cause the number of re-visits for display in a graphical user interface on a screen associated with the client device of the requestor of a particular application in combination with all the recited limitations of claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ghosh et al. (US 10796320 B2) method and system for determining a status of a visitor to a physical location and associated with a handheld device using a computer device coupled to a database are provided. The method includes receiving, by the processor, a hello message from a radio associated with one or more handheld devices, capturing a unique identifier of the handheld device from the received hello message, determining visitor geographic information based on the captured unique identifier and a determined signal strength of the hello message, and outputting the visitor information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641